     Case 3:20-cv-03291-X Document 1 Filed 10/30/20                  Page 1 of 19 PageID 1



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

BRIAN WHEELER SMITH,                               §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §    Civil Action No. 3:20-cv-3291
                                                   §
FIFTH THIRD BANK, N.A. DBA FIRST                   §
THIRD MORTGAGE COMPANY,                            §    With Jury Demand Endorsed
                                                   §
        Defendant.                                 §

                                          COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Plaintiff Brian Wheeler Smith (“Plaintiff”), by and through counsel, for his Complaint

against Defendant Fifth Third Bank, N.A. dba First Third Mortgage Company (“Defendant”),

states as follows:

                                         I. INTRODUCTION

       1.      Defendant engaged in willful, malicious, deceptive, and harassing actions against

Plaintiff in furtherance of its efforts to illegally collect on debt from him when it was legally

uncollectible because it was subject to the automatic stay or discharge injunction in force and effect

as a result of Plaintiff’s Chapter 7 bankruptcy case. Defendant’s actions at issue include: 1)

sending Plaintiff periodic billing statements demanding payment in a specified amount alleged to

be “past due” by a certain date and 2) sending letters and other correspondence to the Plaintiff.

       2.      Specifically, Plaintiff claims Defendant violated: 1) Tex. Fin. Code § 392.001 et

seq., known as the Texas Debt Collection Act (“TDCA”); 2) the common law prohibiting invasion

of privacy; 3) the automatic stay; and 4) the discharge injunction of the United States Bankruptcy
     Case 3:20-cv-03291-X Document 1 Filed 10/30/20                  Page 2 of 19 PageID 2



Court for the Northern District of Texas, Dallas Division.          Plaintiff seeks to recover from

Defendant actual, statutory, and punitive damages, and legal fees and expenses.

                                            II. PARTIES

       3.      Plaintiff is a natural person residing in Dallas County, Texas and a “consumer,” as

defined in the TDCA, Tex. Fin. Code § 392.001(1).

4.     Defendant is a foreign national bank that may be served by delivering a summons to Tayfun

Tuzun, Executive Vice President and Chief Financial Officer, Fifth Third Bank, N.A., 38 Fountain

Square, Cincinnati, Ohio 45263.

       5.      Defendant is a “creditor,” “debt collector,” and/or “third-party debt collector” under

the TDCA, Tex. Fin. Code §§ 392.001(3)(6) and (7).

       6.      The debt Defendant was attempting to collect from Plaintiff was a “consumer debt,”

as defined by Tex. Fin. Code § 392.001(2).

                                  III. JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1334

and 1367 and 15 U.S.C. § 1681p.

       8.      Venue is proper this district because Plaintiff filed his bankruptcy case in this

district and the conduct complained of occurred in this district.

                                   IV. FACTUAL ALLEGATIONS

A.     Plaintiff Filed a Bankruptcy Case, Surrendered the Collateral Property, and
       Received a Discharge of His Personal Liability for the Subject Mortgage Debt.

       9.      On May 18, 2018, Plaintiff filed Chapter 7 bankruptcy in case number 18-31680-

sgj7 (“Bankruptcy Case”) in the United States Bankruptcy Court for the Northern District of Texas,

Dallas Division (“Bankruptcy Court”).




                                                -2-
    Case 3:20-cv-03291-X Document 1 Filed 10/30/20                 Page 3 of 19 PageID 3



       1)      Plaintiff Included Information About the Account and Collateral in His
               Schedules Filed with His Bankruptcy Petition.

       10.     On Schedule “D,” filed with his bankruptcy petition, Plaintiff listed the Defendant’s

account number ending in 3739 (the “Account”) as a secured claim, secured by a lien on real

property located at 1042 Pearl St., Martins Ferry, Ohio 43935 (the “Property”).

       11.     A true and correct copy of relevant excerpts of Plaintiff’s Schedule “D” is attached

hereto as Exhibit “A.”

       2)      Plaintiff Provided Notice of His Surrender of the Collateral Property with His
               Bankruptcy Petition.

       12.     Also, on May 18, 2018, Plaintiff filed his Statement of Intention for Individuals

Filing Under Chapter 7 indicating he was surrendering the Property. At all relevant times,

Defendant was exempt from Regulation Z pertaining to sending statements on residential mortgage

loans to consumers in bankruptcy because Plaintiff filed a Statement of Intention which gave

notice to the Defendant that the Property was to be surrendered and because the automatic stay

had been lifted to allow Defendant to foreclose on the Property.

       13.     A true and correct copy of relevant excerpts of Plaintiff’s Statement of Intention is

attached hereto as Exhibit “B.”

       3)      Notice was Provided to Defendant of Plaintiff’s Bankruptcy Case and the
               Automatic Stay Prohibiting Creditors and Debt Collectors from Contacting
               Plaintiff.

       14.     On or about May 20, 2018, the Bankruptcy Noticing Center for the Bankruptcy

Court sent a copy of the “Notice of Chapter 7 Bankruptcy Case, Meeting of Creditors and

Deadlines” (“341 Notice”) to Defendant, by first class mail. The 341 Notice warned all creditors,

in conspicuous language, against violating the automatic stay imposed by 11 U.S.C. § 362. The

United States Postal Service did not return the 341 Notice sent to Defendant, creating a

presumption it was received by Defendant.


                                                -3-
    Case 3:20-cv-03291-X Document 1 Filed 10/30/20                 Page 4 of 19 PageID 4



       15.     On June 7, 2018, Defendant filed a Motion for Relief from Stay and on June 18,

2018 an Agreed Order was signed lifting the automatic stay.

       16.     A true and correct copy of the Agreed Order Granting Motion for Relief from the

Automatic Stay is attached hereto as Exhibit “C.”

       4)      The Subject Debt on the Account was Discharged as to Plaintiff’s Personal
               Liability.

       17.     On August 22, 2018, the Bankruptcy Court issued an order granting Plaintiff a

discharge (“Discharge Order”). The Discharge Order followed Official Form 318, including the

explanatory language contained therein. The Discharge Order discharged Plaintiff from any

liability for the debt created by the Account.

       18.     Included with the Discharge Order was an explanation of the general injunction

prohibiting any attempt to collect discharged debts, warning all creditors, in conspicuous language,

that “Creditors cannot collect discharged debts” and that “Creditors cannot contact the debtors

by mail, phone, or otherwise in any attempt to collect the debt personally. Creditors who violate

this order can be required to pay debtors damages and attorney’s fees.”

       5)      Defendant Received Notice of Plaintiff’s Discharge and the Explanation About
               the Discharge Injunction, Permanently Prohibiting Defendant from Taking
               Collection Activity Against Plaintiff on the Account.

       19.     On August 25, 2018, the Bankruptcy Noticing Center mailed a copy of the

Discharge Order to Defendant by first class mail.        This mailing, which was not returned,

constituted notice to Defendant of the discharge granted in Plaintiff’s Bankruptcy Case and the

replacement of the automatic stay of 11 U.S.C. § 362 with the discharge injunction imposed by 11

U.S.C. § 524(a).

       20.     A true and correct redacted copy of the Discharge Order as mailed by the

Bankruptcy Noticing Center is attached hereto as Exhibit “D.”



                                                 -4-
     Case 3:20-cv-03291-X Document 1 Filed 10/30/20                  Page 5 of 19 PageID 5



       21.       At no time during the pendency of Plaintiff’s Bankruptcy Case did Defendant or

any other person or entity object to or dispute the details or completeness of the claim regarding

the Account listed on Schedule “D” to Plaintiff’s Petition.

       22.       At no time did Plaintiff reaffirm the debt on the Account with any person or entity.

       23.       At no time did the Bankruptcy Court declare the debt on the Account to be non-

dischargeable.

B.     During Plaintiff’s Bankruptcy and Post-Discharge, Defendant Attempted to Collect
       the Debt on the Account from Plaintiff Personally and Made Harassing and Offensive
       Contacts with Him.

       24.       Defendant engaged in prohibited, coercive, deceptive, and harassing actions against

Plaintiff in furtherance of Defendant’s illegal debt collection activity. Defendant took these

actions even though Defendant knew Plaintiff had surrendered the Property and that taking such

collection actions against Plaintiff was illegal during this time period, as the automatic stay or

discharge injunction was in effect.

       25.       During the Bankruptcy Case and following the August 22, 2018 entry of the

Discharge Order, Defendant engaged in prohibited debt collection activity against Plaintiff on the

Account by sending Plaintiff correspondences, notices, and billing statements on the Account to

harass, coerce and deceive Plaintiff to pay the discharged debt or take actions to financially benefit

Defendant on the Account, to his detriment.

       26.       Defendant, during the Bankruptcy Case, sent Plaintiff billing statements with

detachable payment coupons on the Account, demanding an “Amount Due,” stated in a specified

dollar amount, by a specific “Payment Due Date,” and which charged Plaintiff fee(s) for inspection

and/or property services if the loan account is in default. The statements also include instructions

on how to make the payment.




                                                 -5-
    Case 3:20-cv-03291-X Document 1 Filed 10/30/20                 Page 6 of 19 PageID 6



       27.     For example, on or about August 17, 2018, Defendant sent Plaintiff a Mortgage

Loan Statement, together with payment coupon and return envelope, demanding a payment of

$13,430.36 due on September 1, 2018, which included over $2,200 in late charges and other fees,

and representing that the sum of $57,795.86 was the outstanding principal balance. The statement

goes on to say “If payment is received after 09/16/2018, $15.35 late fee will be charged.” The

statement further advises: “*****DELINQUENCY NOTICE*****, YOU ARE LATE ON YOUR

MORTGAGE PAYMENTS. Failure to bring your loan current may result in fees and foreclosure

– the loss of your home. As of 8/17/2018, you are 259 days delinquent on your mortgage loan.”

       28.     A true and correct redacted copy of the August 17, 2018 statement is attached hereto

as Exhibit “E.”

       29.     On or about September 17, 2018, Defendant sent Plaintiff a Mortgage Loan

Statement, together with payment coupon and return envelope, demanding a payment of

$14,361.05 due on October 1, 2018, which included over $100 in late charges and other fees, and

representing that the sum of $57,795.86 was the outstanding principal balance.

       30.     A true and correct redacted copy of the September 17, 2018 statement is attached

hereto as Exhibit “F.”

       31.     On or about October 17, 2018, Defendant sent Plaintiff a Mortgage Loan Statement,

together with payment coupon and return envelope, demanding a payment of $15,291.74 due on

November 1, 2018, which included over $100 in late charges and other fees, and representing that

the sum of $57,795.86 was the outstanding principal balance. The statement goes on to say “If

payment is received after 11/16/2018, $15.35 late fee will be charged.” On page 3 of the statement,

a late fee of $15.35 is shown to have been charged on October 17, 2018.




                                                -6-
    Case 3:20-cv-03291-X Document 1 Filed 10/30/20                Page 7 of 19 PageID 7



       32.     A true and correct redacted copy of the October 17, 2018 statement is attached

hereto as Exhibit “G.”

       33.     On or about November 19, 2018, Defendant sent Plaintiff a Mortgage Loan

Statement, together with payment coupon and return envelope, demanding a payment of

$17,222.43 due on December 1, 2018, which included over $1,100 in late charges and other fees,

and representing that the sum of $57,795.86 was the outstanding principal balance. The statement

goes on to say “If payment is received after 12/16/2018, $15.35 late fee will be charged.” On page

3 of the statement, a late fee of $15.35 is shown to have been charged on November 17, 2018 as

promised.

       34.     A true and correct redacted copy of the November 19, 2018 statement is attached

hereto as Exhibit “H.”

       35.     On or about December 17, 2018, Defendant sent Plaintiff a Mortgage Loan

Statement, together with payment coupon and return envelope, demanding a payment of

$18,121.12 due on January 1, 2019, which included over $75 in late charges and other fees, and

representing that the sum of $57,795.86 was the outstanding principal balance. The statement goes

on to say “If payment is received after 1/17/2019, $15.35 late fee will be charged.” On Page 3 of

the statement, a late fee of $15.35 is shown to have been charged on December 17, 2018 as

promised.

       36.     A true and correct redacted copy of the December 17, 2018 statement is attached

hereto as Exhibit “I.”

       37.     On or about January 17, 2019, Defendant sent Plaintiff a Mortgage Loan Statement,

together with payment coupon and return envelope, demanding a payment of $18,979.81 due on

February 1, 2019, which included over $35 in late charges and other fees, and representing that




                                               -7-
     Case 3:20-cv-03291-X Document 1 Filed 10/30/20                Page 8 of 19 PageID 8



the sum of $57,795.86 was the outstanding principal balance. The statement goes on to say “If

payment is received after 2/16/2019, $15.35 late fee will be charged.” On page 3 of the statement,

a late fee of $15.35 is shown to have been charged on January 17, 2019 as promised.

       38.     A true and correct redacted copy of the January 17, 2019 statement is attached

hereto as Exhibit “J.”

       39.     On or about February 18, 2019, Defendant sent Plaintiff a Mortgage Loan

Statement, together with payment coupon and return envelope, demanding a payment of

$20,954.50 due on March 1, 2019, which included over $1,700 in late charges and other fees, and

representing that the sum of $57,795.86 was the outstanding principal balance. The statement goes

on to say “If payment is received after 3/16/2019, $15.35 late fee will be charged.” On page 3 of

the statement, a late fee of $15.35 is shown to have been charged on February 17, 2019 as

promised, along with a long list of many other charges.

       40.     A true and correct redacted copy of the February 18, 2019 statement is attached

hereto as Exhibit “K.”

                                 V. GROUNDS FOR RELIEF - COUNT I

                    TEXAS FINANCE CODE – TEXAS DEBT COLLECTION ACT (TDCA)

       41.     Plaintiff repeats, re-alleges, and incorporates by reference all previous Paragraphs

above as if fully rewritten here.

       42.     Defendant has violated the Texas Finance Code in numerous ways, including, but

not limited to, the following:

               a)        Tex. Fin. Code § 392.301(a)(8) prohibits Defendant from taking an
                         action prohibited by law. Inasmuch as: 1) the bankruptcy discharge
                         injunction prohibits anyone from attempting to collect debts
                         discharged in bankruptcy in personam; and 2) the common law
                         protects Plaintiff’s privacy rights; Defendant’s actions against
                         Plaintiff also violated the TDCA, as they were further illegal and



                                                 -8-
    Case 3:20-cv-03291-X Document 1 Filed 10/30/20                 Page 9 of 19 PageID 9



                     harassing collections and contacts from Defendant to Plaintiff in
                     violation of the TDCA, and the post-discharge representations
                     Defendant made to Plaintiff that he still may be liable for the debt
                     as stated in the subject letters, notices and statements;

              b)     Tex. Fin. Code § 392.303(2) prohibits Defendant from collecting or
                     attempting to collect interest or a charge, fee, or expense incidental
                     to the obligation unless the interest or incidental charge, fee, or
                     expense is expressly authorized by the agreement creating the
                     obligation or legally chargeable to the consumer. Inasmuch as
                     Defendant was attempting to charge late fees and inspection
                     charges, it violated this section of the TDCA;

              c)     Tex. Fin. Code § 392.304(a)(8) prohibits misrepresenting the
                     character, extent, or amount of Plaintiff’s debt. Defendant
                     misrepresented to Plaintiff, through the information printed in the
                     subject billing statements, notices and letters by: 1) representing
                     there were periodic payments due and owing by a specific date, with
                     fees accruing; and 2) that the Account, which had been discharged,
                     was past due and owing post-discharge, were to deceive Plaintiff
                     into paying the discharged debt. These were misrepresentations of
                     the character, extent or amount of the subject debt, in violation of
                     the TDCA;

              d)     Tex. Fin. Code § 392.304(a)(13) prohibits representing that a
                     consumer debt will definitely be increased by the addition of
                     attorney’s fees, investigation fees, service fees, or other charges if
                     the award of the fees or charges is subject to judicial discretion, as
                     here the post-discharge billing statements, notices and letters at issue
                     represent that Plaintiff owed Defendant for “late fees” and other
                     post-discharge assessed charges to the Account that were continuing
                     to accrue every month post-discharge. Since 11 U.S.C. § 524
                     prohibits Defendant from attempting to collect on the discharged
                     debt on the Account, as Plaintiff was no longer personally liable for
                     it upon discharge, for the same reasons stated in the preceding
                     paragraphs, Defendant violated this section of the TDCA; and

              e)     Tex. Fin. Code § 392.304(a)(19) prohibits Defendant’s use of false
                     representations or deceptive means to collect a debt, for the reasons
                     stated in the preceding paragraphs; Defendant intentionally tried to
                     coerce or deceive Plaintiff into paying the debt, while Defendant
                     knew the Account was discharged in Plaintiff’s bankruptcy,
                     rendering the debt legally uncollectible from Plaintiff in personam.

       43.    Under Tex. Fin. Code Ann. § 392.403, Defendant’s actions make it liable to

Plaintiff for actual damages, statutory damages, costs, and reasonable attorney’s fees. Also,


                                               -9-
   Case 3:20-cv-03291-X Document 1 Filed 10/30/20                 Page 10 of 19 PageID 10



Plaintiff’s injuries resulted from Defendant’s malice, actual fraud, and/or willful and intentional

misconduct, entitling Plaintiff to punitive damages.

        44.     Because of Defendant’s conduct, Plaintiff was forced to hire counsel to pursue this

action, and Plaintiff’s recoverable damages include his reasonable attorney’s fees incurred in

prosecuting this claim.

                               VI. GROUNDS FOR RELIEF - COUNT II

                                       INVASION OF PRIVACY

        45.     Plaintiff repeats, re-alleges, and incorporates by reference all previous paragraphs

above, as if rewritten here in his entirety.

        46.     At all pertinent times, Plaintiff had a reasonable and lawful expectation not to be

contacted and harassed by Defendant after the bankruptcy and post-discharge, when Plaintiff had

surrendered and permanently vacated the Property prior to receiving his bankruptcy discharge.

Thus, Defendant’s sending of the post-discharge mortgage statements to him were invasions of

Plaintiff’s privacy rights. These wrongful acts of Defendant caused injury to Plaintiff.

        47.     Defendant’s wrongful acts were invasions of Plaintiff’s privacy rights and caused

injury to Plaintiff which resulted in extreme emotional anguish, loss of time and inconvenience.

Plaintiff’s injuries resulted from Defendant’s malice, entitles Plaintiff to exemplary damages under

Texas Civil Practice and Remedies Code §41.003(a).

                              VII. GROUNDS FOR RELIEF- COUNT III

                       VIOLATION OF THE BANKRUPTCY AUTOMATIC STAY

        48.     Plaintiff repeats, re-alleges, and incorporates by reference all previous paragraphs

above, as if rewritten here in his entirety.




                                                -10-
   Case 3:20-cv-03291-X Document 1 Filed 10/30/20                   Page 11 of 19 PageID 11



       49.     At all times material to this proceeding, Defendant had actual knowledge about

Plaintiff’s Bankruptcy Case and the automatic stay.

       50.     Defendant attempted to collect from Plaintiff personally on the Account during his

Bankruptcy Case, as evidenced by Defendant sending Plaintiff the Account statements, notices

and correspondences at issue, as detailed in the paragraphs above, after Plaintiff filed his

Bankruptcy Case.      Defendant took these prohibited collection actions after Plaintiff had

surrendered and permanently vacated the Property, about which Defendant had received notice in

the Bankruptcy Case or prior thereto.

       51.     The totality of Defendant’s actions at issue and the individual actions constitute

violations of the automatic stay, as set forth in 11 U.S.C. §362.

       52.     The facts and background stated above demonstrate that Defendant knowingly and

willfully violated the automatic stay as it concerns the bankruptcy filed by Plaintiff. With this

prima facie showing, the duty is on Defendant to show, as its only defense, a present inability to

comply with the orders and injunctions of the Bankruptcy Court that goes beyond a mere assertion

of inability. Failing a showing of a present inability to comply with the orders and injunctions of

the Bankruptcy Court by Defendant, Plaintiff must prevail on his claims, and Defendant must be

held liable for willfully violating the orders and injunctions of the Bankruptcy Court with regard

to the filing and pendency of Plaintiff’s Bankruptcy Case, resulting in the automatic stay being in

effect which prohibited all contacts with Plaintiff in furtherance of in personam collection actions

on the Account.

       53.     Any defense put forth by Defendant in this proceeding can only constitute a good

faith exception, as no other reasonable explanation can be made for its conduct and actions. Any

allegation of a good faith exception should not be allowed.




                                                -11-
   Case 3:20-cv-03291-X Document 1 Filed 10/30/20                 Page 12 of 19 PageID 12



       54.     Defendant violated the part of the Bankruptcy Court’s Automatic Stay pertaining

to 11 U.S.C. § 362(a)(1) which “operates as a stay, applicable to all entities, of—the

commencement or continuation, including the issuance of employment of process, of a judicial,

administrative, or other action or proceeding agains the debtor that was or could have been

commenced before the commencement of the case under this title, or to recover a claim agains the

debtor that arouse before the commencement of the case under this title;…”, regarding all of

Defendant’s prohibited correspondences it sent to Plaintiff at issue during the pendency of the

Bankruptcy Case.

       55.     No exceptions exist under 11 U.S.C. §§ 362 or any other provision of the United

States Bankruptcy Code or other applicable law that permit the conduct of Defendant at issue with

regard to violating the automatic stay, as stated above.

       56.     The orders and injunctions of the Bankruptcy Court cannot be waived, except by

the virtue of a properly filed and approved reaffirmation agreement, motion, stipulation or

complaint. None of the aforementioned has been approved by the Court here, and no waiver of

the automatic stay, orders or injunctions of the Court has occurred in Plaintiff’s Bankruptcy Case

as pertaining to the rights and remedies of Defendant.

       57.     Also, there is no requirement of mitigation on the part of Plaintiff that is relevant

to violations of the orders and injunctions of the Bankruptcy Court. Any attempt to burden Plaintiff

with policing the misconduct of Defendant would be a complete derogation of the law. It is well

settled that each party to an injunction or order of the Court is responsible for ensuring its own

compliance with the injunction or order and for shouldering the cost of compliance. Any such

defense would constitute a collateral attack on the injunctions and orders of the Bankruptcy Court

in this proceeding, which is prohibited. Any defense put forth by Defendant in this case can only




                                                -12-
   Case 3:20-cv-03291-X Document 1 Filed 10/30/20                  Page 13 of 19 PageID 13



constitute a claim of mitigation, as no other reasonable explanation can be made for the conduct

and action of Defendant. No allegation of a mitigation as a defense should be allowed.

        58.     Plaintiff has been injured and damaged by Defendant’s actions and is entitled to

recover judgment against Defendant, for actual damages and punitive damages, plus an award of

costs and reasonable attorney’s fees, for violations of 11 U.S.C. § 362 and pursuant to the Court’s

powers under 11 U.S.C. § 105.

                               VIII. GROUNDS FOR RELIEF- COUNT III

                            VIOLATION OF THE DISCHARGE INJUNCTION

        59.     Plaintiff repeats, re-alleges, and incorporates by reference all paragraphs above, as

if set forth herein in his entirety.

        60.     At all material times, Defendant had actual knowledge of Plaintiff’s Bankruptcy

Case and of the discharge of the debt on the Account.

        61.     Defendant attempted to collect from Plaintiff personally on the discharged debt or

to get Plaintiff to take action to benefit the Defendant, as evidenced by the sending of the post-

discharge mortgage statements and other correspondence when the Property had already been

surrendered and the debt discharged.

        62.     Defendant’s actions were willful acts in furtherance of its efforts to collect the

discharged debt from Plaintiff in violation of the discharge injunction imposed by 11 U.S.C. §

524(a). Further, Defendant’s acts were harassing and attempts to coerce and deceive Plaintiff to

pay the discharged debt.        Defendant’s failure to comply with the aforesaid laws, despite

Defendant’s being on notice of Plaintiff’s Bankruptcy Case and discharge and the effect of

Plaintiff’s discharge, illustrates Defendant’s utter contempt for federal law and the discharge

injunction.




                                                -13-
   Case 3:20-cv-03291-X Document 1 Filed 10/30/20                 Page 14 of 19 PageID 14



       63.     The actions of Defendant constitute harassment and coercive and/or deceptive

actions taken to collect a discharged debt from Plaintiff in gross violation of the discharge

injunction imposed by 11 U.S.C. § 524(a)(1)-(3).

       64.     Defendant knowingly and willfully violated the orders and injunctions of the

Bankruptcy Court issued in the bankruptcy filed by Plaintiff. After this prima facie showing by

Plaintiff, the duty falls on Defendant to show, as its only defense, a present inability to comply

with the orders and injunctions of the Bankruptcy Court, which inability must go beyond a mere

assertion of inability. Failing a showing by Defendant of its present inability to comply with the

orders and injunctions of the Bankruptcy Court, Plaintiff must prevail on his claims, and Defendant

must be held liable for knowingly and willfully violating the orders and injunctions of the

Bankruptcy Court. Any defense put forth by Defendant in this proceeding can only constitute a

good faith exception, as no other reasonable explanation can be made for the conduct and actions

of Defendant. Any allegation of a good faith exception should not be allowed.

       65.     Specifically, Defendant violated the part of the Bankruptcy Court’s Discharge

Order issued pursuant to 11 U.S.C. § 524(a)(2) that “operates as an injunction against the

commencement, or continuation of an action, the employment of process, or an act, to collect,

recover or offset any such debt as a personal liability of the debtors, whether or not the discharge

of such debt is waived . . .”

       66.     There are no exceptions under 11 U.S.C. § 524, other provisions of the United

States Bankruptcy Code, or other applicable law that would permit Defendant’s conduct, which

was in blatant disregard of the discharge injunction.

       67.     The orders and injunctions of the Bankruptcy Court cannot be waived, except by

way of a properly filed and approved reaffirmation agreement, motion, stipulation or complaint,




                                               -14-
   Case 3:20-cv-03291-X Document 1 Filed 10/30/20                  Page 15 of 19 PageID 15



none of which occurred here. No waiver of the orders or injunctions of the Bankruptcy Court has

occurred.

       68.     Also, there is no requirement of mitigation on the part of Plaintiff that is relevant

to Defendant’s violations of the orders and injunctions of the Bankruptcy Court. Any burdening

of Plaintiff with an obligation to police the misconduct of Defendant would be a complete

derogation of the law. It is well-settled that each party to an injunction or order of the Court is

responsible for ensuring its own compliance with the injunction or order and for bearing the cost

of compliance. Any attempt by Defendant to mount such a defense would constitute a collateral

attack on the injunctions and orders of the Bankruptcy Court in this proceeding, which is

prohibited. Any such defense put forth by Defendant in this case can only constitute a claim of

mitigation, as no other reasonable explanation can be made for the conduct and actions of

Defendant. No defense of failure to mitigate should be allowed.

       69.     Plaintiff has been injured and damaged by Defendant’s actions, and Plaintiff is

entitled to recover judgment against Defendant for actual damages and punitive damages, plus an

award of costs and reasonable attorney’s fees, for Defendant’s violations of 11 U.S.C. § 524 and

pursuant to the Court’s powers under 11 U.S.C. § 105.

                           IX. VICARIOUS LIABILITY/RESPONDEAT SUPERIOR

       70.     Plaintiff will be able to show, after reasonable discovery, that all actions at issue

were taken by employees, agents, servants, or representatives, of any type, for Defendant, the

principal, within the line and scope of such individuals’ (or entities’) express or implied authority,

through employment, agency, or representation, which imputes liability on Defendant for all such

actions under the doctrine of respondeat superior and/or vicarious liability.




                                                -15-
   Case 3:20-cv-03291-X Document 1 Filed 10/30/20                 Page 16 of 19 PageID 16



                                           X. DAMAGES

       71.     In addition to any damages previously stated hereinabove, the conduct of Defendant

has proximately caused Plaintiff past and future monetary loss; past and future mental distress,

emotional anguish and a discernable injury to Plaintiff’s emotional state; and other damages,

evidence for all of which will be presented to the jury. Moreover, dealing with the consequences

of Defendant’s actions has cost Plaintiff considerable personal time and mental energy, which are

precious to him.

       72.     Defendant’s actions at issue have caused and/or exacerbated Plaintiff’s negative

emotions and mental anguish and distress, including stress, anxiety, migraines, and insomnia, and

have caused and amplified the return of Plaintiff’s array of negative emotions and distress of

having to file and go through bankruptcy, and have caused and/or exacerbated new fears, stress,

worry, frustration, uncertainty, anger, defensiveness and anxiety to such a degree to negatively

impact his physical well-being and day-to-day life.

       73.     Additionally, Defendant’s constant attempts to collect the discharged debt and

harassment of Plaintiff caused him to feel hopeless in that he believed after filing bankruptcy and

certainly after receiving a discharge of the subject mortgage debt, he would be protected and would

finally have a fresh start and could begin a positive, new chapter in his life. The fact that a large

banking institution was continuing to force their way through that by sending him statements with

elevating amounts due raised his stress and anxiety levels. He feared Defendant was never going

to stop and that Defendant’s harassment was something he would just have to carry around with

him, like no matter what he tried to do, Defendant wasn’t going to leave him alone and that he’d

never be able to overcome the hardship.




                                                -16-
   Case 3:20-cv-03291-X Document 1 Filed 10/30/20                  Page 17 of 19 PageID 17



       74.     Defendant’s actions have left Plaintiff feeling angry, frustrated, resentful and

generally upset on a daily basis after having to file bankruptcy in the first place when he felt he

had no other choice. No matter what Plaintiff has done to try to get Defendant to cease the

collection actions and efforts at issue, Defendant refused to stop the relentless collection efforts

and harassment, serving as a constant reminder of the shame he already felt.

       75.     At all relevant times, Defendant knew, and it continues to know, that, pursuant to

an automatic stay and a discharge order granted by a U.S. Bankruptcy Court, included and

discharged debts are no longer legally collectible, but Defendant made a corporate decision to act

knowingly, willfully, maliciously, and contrary to its knowledge of bankruptcy law, to attempt to

collect on the debt it knew had been included in the bankruptcy and later discharged as a result of

Plaintiff’s Bankruptcy Case. Defendant had no right to engage in any of its actions at issue.

       76.     Plaintiff believes that, after reasonable discovery in this case, he will be able to

show that all actions taken by, or on behalf of, Defendant were conducted maliciously, wantonly,

recklessly, intentionally, knowingly, and/or willfully, with the desire to harm Plaintiff with the

actual knowledge that such actions were in violation of the law.

       77.     Plaintiff believes that, after reasonable discovery, he will be able to show that

Defendant has been involved in numerous disputes involving complaints about the type of conduct

at issue here; nevertheless, Defendant, intentionally and knowingly, has refused to correct its

policies and comply with applicable laws, of which laws it is well-aware.

       78.     Plaintiff believes that, after reasonable discovery, he will be able to show that

Defendant has engaged in a pattern and practice of wrongful and unlawful behavior, in accordance

with its established policies and procedures, with respect to knowingly, willfully, intentionally,

and maliciously attempting to collect on debts discharged in bankruptcy. Accordingly, Defendant




                                               -17-
   Case 3:20-cv-03291-X Document 1 Filed 10/30/20                 Page 18 of 19 PageID 18



is subject to punitive damages, statutory damages, and all other appropriate measures necessary to

punish and deter similar future conduct by Defendant. Moreover, Plaintiff’s injuries resulted from

Defendant’s malice, and/or willful and intentional misconduct, entitling Plaintiff to punitive

damages.

         79.    Plaintiff believes that, after reasonable discovery, he will be able to show that

Defendant’s actions at issue were part of Defendant’s illegal design, implemented in its policies

and procedures, to profit by harassing unsophisticated debtors and collecting debts that had been

included and discharged in the debtors’ respective bankruptcy cases.

         80.    Due to Defendant’s conduct, Plaintiff was forced to hire counsel, and his damages

include reasonable attorney’s fees incurred in prosecuting his claims.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff Brian Wheeler Smith, prays the

Court:

         A.     Enter judgment in favor of Plaintiff and against Defendant for statutory damages,

actual damages, costs, and reasonable and necessary attorney’s fees for Defendant’s violations of

the TDCA, Plaintiff’s privacy rights, the automatic stay and the discharge injunction;

         B.     Find that appropriate circumstances exist for an award of punitive damages to

Plaintiff;

         C.     Award Plaintiff pre-judgment and post-judgment interest as allowed by law; and

         D.     Grant such other and further relief, in law or equity, to which Plaintiff might show

he is justly entitled.




                                                -18-
   Case 3:20-cv-03291-X Document 1 Filed 10/30/20                 Page 19 of 19 PageID 19



                                             Respectfully submitted,


                                             /s/ James J. Manchee
                                             James J. Manchee
                                             State Bar Number 00796988
                                             jim@mancheelawfirm.com
                                             MANCHEE & MANCHEE, PC
                                             2745 North Dallas Parkway, Suite 420
                                             Plano, Texas 75093
                                             (972) 960-2240 (telephone)
                                             (972) 233-0713 (fax)

                                             COUNSEL FOR PLAINTIFF


                                       JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: October 30, 2020                      /s/ James J. Manchee
                                                    James J. Manchee




                                               -19-
